Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1 and 14 are allowable because the prior art fail to or render obvious to teach the claim limitation – “solving the joint network slicing and traffic engineering problem by minimizing a resource objective associated with the joint network slicing and traffic engineering problem in accordance with a set of one or more constraints, wherein the joint network slicing and traffic engineering problem is solved by allowing binary variables to take on real values; and, transmitting instructions to a network orchestrator to create the SFC service function chain in a network slice on the set of function nodes in accordance with the identified network slicing configuration and the traffic engineering parameters to provide the network traffic routing path”.


Halpern et al. US 20170126792 A1 teaches the resource monitoring and management system 120 may include other entities/functional units that can facilitate the configuration, management, and monitoring of resources in the network such as a network function virtualization orchestrator (NFVO). However the prior art fails to teach the claim limitation cited above.



Therefore, claims 1-8, 10-19 and 21-26 are allowed.

Response to Arguments
Applicant’s arguments, see Remarks, filed 01/13/2021, with respect to Claim Objection have been fully considered and are persuasive.  The Claim Objection of claim 4 has been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064.  The examiner can normally be reached on 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WUTCHUNG CHU/Primary Examiner, Art Unit 2468